Case 5:16-cv-05093-TLB Document 163            Filed 09/10/21 Page 1 of 4 PageID #: 1418




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

JOHNNIE ROCHELL, JR.                                                            PLAINTIFF

V.                               CASE NO. 5:16-CV-5093

DETECTIVE CODY ROSS                                                          DEFENDANT

                                           ORDER

       Now before the Court are Plaintiff Johnnie Rochell, Jr.’s Motion to Exclude Expert

Witness (Doc. 134) and Brief in Support (Doc. 135) and Defendant Detective Cody Ross’s

Response in Opposition (Doc. 138). Detective Ross retained John J. “Jack” Ryan, a

former police officer, to testify as an expert on police use of force. Pending for trial is Mr.

Rochell’s claim that Detective Ross used excessive force against him during an arrest,

violating Mr. Rochell’s constitutional rights and creating a cause of action under 42 U.S.C.

§ 1983.

       The contours of the claim are well defined, and the relevant facts needed for the

jury to make its decision are relatively few.       Mr. Rochell maintained in his pro se

Amended Complaint: “Cody [Ross] threatened my life with his gun as I layed [sic] on the

ground with my hands behind my back.” (Doc. 8, pp. 5–6). After that, Mr. Rochell

retained counsel, who filed a response on Mr. Rochell’s behalf in opposition to Detective

Ross’s motion for summary judgment. Mr. Rochell explained in that response:

       When Detective Ross pointed his gun at the back of Rochelle’s head
       at a point blank range and threatened to blow his head off, there was
       no immediate threat to the safety of the officer, nor was Mr. Rochelle
       trying to resist arrest. He was lying face down on the ground, unarmed
       and complying with officer commands. At that point, Detective Ross’s
       actions were excessive in violation of Mr. Rochelle’s Fourth Amendment

                                              1
Case 5:16-cv-05093-TLB Document 163            Filed 09/10/21 Page 2 of 4 PageID #: 1419




       protections. As such, Detective Ross is not entitled to summary judgment
       as a matter of law as a genuine issue of material fact remains as to whether
       a reasonable officer would believe that Rochelle was posing an immediate
       threat to the safety of the officers, or whether he is actively resisting arrest
       or attempting to evade arrest by flight and, thus whether Ross used
       excessive force.

(Doc. 59, p. 14 (emphasis added)).

       The Court then issued its ruling on summary judgment, denying Detective

Ross qualified immunity on the excessive-force claim and framing the claim as

follows:

       Viewing the facts in the light most favorable to Mr. Rochell, after he was
       disarmed, with his weapon on the ground several feet from him, and
       he was lying on the ground with his hands behind his back, posing no
       threat to anyone, Detective Ross then pressed his weapon “behind
       [Mr. Rochell’s] right ear” and screamed, “I’ll blow your fucking brains
       out if you ever approach me like that again!” (Doc. 53-1, p. 7). For his
       part, Detective Ross does not recall specifically what he said once Mr.
       Rochell went to the ground, but he does remember screaming at Mr.
       Rochell and admits that he pointed his gun at Mr. Rochell “when he was on
       the ground,” at “[a]lmost point blank” range, (Doc. 53-7, p. 29), and that it
       was “[v]ery likely” that he placed the barrel of his pistol directly against Mr.
       Rochell, just as Mr. Rochell claims he did, id. at 30. Detective Ross neither
       admits nor denies that he then threatened to “blow [Mr. Rochell’s] fucking
       head off.” Id.

       Under these facts, Mr. Rochell has constructed a triable claim for excessive
       force that should be presented to a jury.

(Doc. 69, p. 18 (emphasis added)).

       The Eighth Circuit then opined on appeal that “the facts the district court found

sufficiently supported at summary judgment gave rise to a Fourth Amendment violation

because a police officer uses excessive force by pointing his service weapon at the

head of a suspect who has dropped his weapon, has submitted to arrest, and no

longer poses an immediate threat to the safety of officers or others.” (Doc. 83-1,

                                              2
Case 5:16-cv-05093-TLB Document 163            Filed 09/10/21 Page 3 of 4 PageID #: 1420




p. 2 (emphasis added)). The above quotations from Mr. Rochell’s summary judgment

brief, this Court’s summary judgment opinion, and the Eighth Circuit’s appellate opinion

set forth the excessive-force claim that will be presented to the jury.

       Turning now to his expert opinion, Mr. Ryan’s report fails to discuss the facts that

are pertinent to the claim being tried. Mr. Ryan offers no expert opinions regarding

whether national and/or local policing training and standards endorse a police officer

pointing a weapon at the head of a suspect and threatening to kill him, when that suspect

has dropped his weapon and no longer poses an immediate threat to officer safety.

Instead, Mr. Ryan opines generally that it was acceptable police practice for Detective

Ross to “point[] a firearm at Mr. Rochell, maintain[] cover of Mr. Rochell and put[] Rochell

on the ground.” (Doc. 135-1, p. 25).

       The decision whether to exclude expert testimony is committed to a district court’s

discretion, subject to the Federal Rules of Evidence, including Rule 702. Johnson v.

Mead Johnson & Co., LLC, 754 F.3d 557, 561 (8th Cir. 2014). Rule 702 states that

expert witness testimony should be permitted if it will “help the trier of fact to understand

the evidence or to determine a fact in issue.” As Mr. Ryan’s report fails to disclose any

opinions that are relevant to the specific excessive-force claim at issue in this lawsuit, his

testimony is excluded under Rule 702 as extraneous and unhelpful to the trier of fact.

The testimony is also irrelevant under Rule 402. And to the extent any of Mr. Ryan’s

opinions could be deemed tangentially relevant—such as his broad opinions on when a

crime scene should be considered “under control” or how a police officer should

appropriately “cover” a threatening individual—the Court finds such testimony excludable


                                              3
Case 5:16-cv-05093-TLB Document 163             Filed 09/10/21 Page 4 of 4 PageID #: 1421




under Rule 403, as it would tend to confuse or mislead the jury on the relevant issues and

potentially result in unfair prejudice to Mr. Rochell.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Exclude Expert Witness

(Doc. 134) is GRANTED, and Mr. Ryan will not be permitted to testify.

       IT IS SO ORDERED on this 10th day of September, 2021.




                                                   TIMOTHY L. BROOKS
                                                   UNITED STATES DISTRICT JUDGE




                                              4
